IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-51257
                         Summary Calendar


UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

AURELIO SALAS-DE LA MORA, also known as
Sergio Rodriguez-Martinez,

                                          Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                   USDC No. DR-01-CR-300-1-WWJ
                       --------------------
                         January 28, 2003

Before DAVIS, WIENER, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Aurelio Salas-De La Mora (“Salas”) appeals his guilty-plea

conviction of being found in the United States after having been

previously deported.   He argues that his prior cocaine-possession

conviction was not an aggravated felony under 2001 Sentencing

Guidelines § 2L1.2(b)(1)(C) and that his indictment’s failure to

allege that he had a prior aggravated-felony conviction violated

Apprendi v. New Jersey, 530 U.S. 466 (2000).


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 01-51257
                               -2-

     Salas’s challenge to the adjustment of his offense level

under U.S.S.G. § 2L1.2(b)(1)(C) is without merit.   See United

States v. Caicedo-Cuero, 312 F.3d 697, 706-11 (5th Cir. 2002).

His Apprendi challenge is also without merit.   See Almendarez-

Torres v. United States, 523 U.S. 224 (1998); United States v.

Rodriguez-Montelongo, 263 F.3d 429, 434 (5th Cir. 2001).

     AFFIRMED.